           Case 1:19-vv-01130-UNJ Document 41 Filed 03/04/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1130V
                                          UNPUBLISHED


    NATALIE STERNAL,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: January 28, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

         On August 5, 2019, Natalie Sternal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered the “Table Injury” of Shoulder Injury
Related to Vaccine Administration (“SIRVA”) as a result of her October 5, 2017 influneza
(“flu”) vaccination. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On December 30, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On January 27, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $144,077.80.
The award is comprised of the following: $140,000.00 for pain and suffering and
$4,077.80 for unreimbursed medical expenses. Proffer at 1. In the Proffer, Respondent

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01130-UNJ Document 41 Filed 03/04/21 Page 2 of 4



represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $144,077.80 (comprised of $140,000.00 for pain and suffering and
$4,077.80 for unreimbursed medical expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:19-vv-01130-UNJ Document 41 Filed 03/04/21 Page 3 of 4




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
NATALIE STERNAL,                    )
                                    )
            Petitioner,             )
                                    )   No. 19-1130V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On December 28, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act in this case. ECF No. 26. Thereafter, on

December 30, 2020, Chief Special Master Corcoran issued a Ruling on Entitlement, finding that

petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”). ECF No. 27. Based upon the evidence of record, respondent

proffers that petitioner should be awarded $144,077.80. The award is comprised of the

following: $140,000.00 for pain and suffering and $4,077.80 for unreimbursed medical

expenses. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.      Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $144,077.80, in the form of a check payable to petitioner. Petitioner

agrees.
        Case 1:19-vv-01130-UNJ Document 41 Filed 03/04/21 Page 4 of 4




      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   HEATHER L. PEARLMAN
                                                   Acting Deputy Director
                                                   Torts Branch, Civil Division

                                                   DARRYL R. WISHARD
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Zoë R. Wade
                                                   Zoë R. Wade
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington D.C. 20044-0146
                                                   Tel: (202) 616- 4118
                                                   zoe.wade@usdoj.gov

Dated: January 27, 2021
